                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:11-CR-00022-KDB-1

 UNITED STATES OF AMERICA,


    v.                                                        ORDER

 CESAR SIERRO-PINEDA,

                Defendant.


   THIS MATTER is before the Court on Defendant Cesar Sierro-Pineda’s pro se motion for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and

the First Step Act of 2018. (Doc. No. 143). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

                                      I.    BACKGROUND

   In 2011, Defendant pled guilty to conspiracy to distribute and to possess with intent to

distribute cocaine and methamphetamine. (Doc. No. 47). He was sentenced to life in prison plus

five years of supervised release. (Doc. No. 92).

   Defendant is a 42-year-old male confined at Atwater USP, a high-security United States

penitentiary. Defendant is serving a life sentence. Defendant seeks a reduction in his sentence

under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He claims he suffers from

diabetes. (Doc. No. 143, at 3). According to the Presentence Report, Defendant described his




         Case 5:11-cr-00022-KDB Document 144 Filed 12/08/20 Page 1 of 4
physical health as good and was not under the care of a physician nor prescribed any medications.

(Doc. No. 60, ¶ 48). Defendant does not attach any medical records with his motion.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s




         Case 5:11-cr-00022-KDB Document 144 Filed 12/08/20 Page 2 of 4
burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

Defendant petitioned the warden for compassionate release on September 22, 2020. (Doc. No.

143-1, at 4). The warden denied his request on October 6, 2020. Id. at 2. Defendant has not

exhausted all administrative appeals of the warden’s adverse decision that are available to him

within the BOP.

    According to the BOP’s website, Atwater USP currently has 1 inmate and 3 staff with

confirmed active cases of COVID-19. There are approximately 970 inmates at Atwater USP.

There have been no inmate nor staff deaths, while 17 inmates have recovered and 11 staff have

recovered. Given this information, the Court finds that Defendant has not met his burden of

showing that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With so

few current cases amongst the inmate population at Atwater USP, requiring Defendant to exhaust

his administrative remedies within the BOP before petitioning this Court would not result in any

“catastrophic health consequences” or unduly prejudice Defendant. See United States v. Fraction,

No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did

“not demonstrate any ‘catastrophic health consequences’ to make exhaustion futile or show that

he could be unduly prejudiced if he had to wait to exhaust his administrative remedies with the

BOP”). Generalized concerns regarding the possible spread of COVID-19 to the inmate population

at Atwater USP are not enough for this Court to excuse the exhaustion requirement, especially




         Case 5:11-cr-00022-KDB Document 144 Filed 12/08/20 Page 3 of 4
considering the BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread at Atwater USP. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

    The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

    For these reasons, the Court will deny Defendant’s Motion without prejudice to a renewed

motion properly supported by evidence and after he has exhausted his administrative remedies.

                                           III.    ORDER

    IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release (Doc.

No. 143), is DENIED without prejudice to a renewed motion properly supported by evidence and

after exhaustion of his administrative remedies.

    SO ORDERED.



                                    Signed: December 8, 2020




         Case 5:11-cr-00022-KDB Document 144 Filed 12/08/20 Page 4 of 4
